IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Georgiana M. Schnarrs and                :
Robert E. Schnarrs,                      :
                  Appellants             :
                                         :    No. 1467 C.D. 2018
             v.                          :
                                         :
Rush Township Board of Supervisors       :
John Shannon, Patrick Couturiaux         :
and Samuel M. Estright                   :



                               AMENDING ORDER


             AND NOW this 17th day of June, 2019, the citation to The Second
Class Township Code on page 7, footnote 4, in the above matter, filed May 31, 2019,
is amended to reflect the following correction:

             The Second Class Township Code (Code), Act of May 1,
             1933, P.L. 103, reenacted and amended by Act of
             November 9, 1995, P.L. 350, amended by Act of October
             9, 2008, P.L. 1520, 53 P.S. §§65101–698701.



                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge